Citation Nr: 1341528	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  11-22 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for impingement syndrome of the right (major) shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to June 1992, September 2003 to February 2004, and January 2005 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Boston, Massachusetts, RO.  

The Veteran testified before the undersigned Veterans Law Judge via video-conference in October 2011.  A transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals additional evidence consisting of VA treatment records; however, such do not show complaints or treatment referable to the right shoulder and, therefore, are irrelevant to the issue on appeal.  Similarly, the remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his impingement syndrome of the right (major) shoulder.  In this regard, the Board observes that he was last examined by VA in September 2008 and September 2009.  Since such examination, the Veteran has essentially alleged a worsening of symptomatology.  Specifically, in his July 2009 notice of disagreement, the Veteran indicated that his life was affected adversely in the professional, physical, and mental realms due to his impingement syndrome of the right shoulder.  He stated that he was accepted into the VA Vocational Rehabilitation Program due to his right shoulder disability and the cumulative effects of his service-related disabilities.  The Veteran indicated that his employment prospects were limited to those with little physical demand requirements.  In his August 2011 substantive appeal to the Board, he noted that the Statement of the Case indicated that he did not have any swelling, weakness, or stiffness.  However, he asserted that, while that statement may have been true at the time of the September 2008 VA examination, his right shoulder had deteriorated during the three years since and he did have stiffness and weakness.  In addition, the Veteran asserted that his right shoulder caused him daily pain, and limited his physical activities and employment prospects.  The Veteran noted that the reported range of motion was almost three years old, and he had noticed a significant decrease in the mobility in his right shoulder since 2008, as well as an increase in pain.  He noted that he had not participated in physical therapy in the last two years, and experienced a decrease in his range of motion and a significant amount of pain.  

Further, at his October 2011 Board hearing, the Veteran stated that his right shoulder had gotten worse since his last VA examination, progressively over time.  He testified that he had difficulty exercising, lifting weights, participate in any household activity such as mowing and shoveling, and experienced weakness, stiffness, swelling, and a "rubbing" feeling in the shoulder.  The Veteran reported daily flare-ups of pain, and took 800 mg of Motrin for it.

As the Veteran has repeatedly indicated that his condition has increased in severity since the last VA examination in September 2009, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his impingement syndrome of the right (major) shoulder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, with respect to outstanding records, the Board notes that, at his October 2011 Board hearing, the Veteran indicated that he was not receiving any treatment for his right shoulder, but asserted that he participated in VA Vocational Rehabilitation.  Therefore, while on remand, the Veteran's VA Vocational Rehabilitation folder should be obtained and associated with the claims file.  In addition, the Veteran should be afforded an opportunity to identify any VA or non-VA healthcare provider who has treated him for his impingement syndrome of the right (major) shoulder disability since December 2007 and, thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran also should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his service-connected impingement syndrome of the right (major) shoulder since December 2007.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2. Obtain the Veteran's VA Vocational Rehabilitation folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3. After any outstanding treatment records are associated with the claims file, arrange for the Veteran to undergo a VA examination conducted by an appropriate medical professional in order to determine the current nature and severity of his service-connected impingement syndrome of the right (major) shoulder.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  

Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected impingement syndrome of the right (major) shoulder.

The examiner should conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should specifically report whether limitation of motion of the arm is at shoulder level, midway between his side and shoulder, or to 25 degrees from his side.  The examiner must report whether the Veteran has unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from the side, intermediate ankylosis of scapulohumeral articulation between favorable and unfavorable, or favorable ankylosis of scapulohumeral articulation with abduction to 60 degrees with the ability to reach his mouth and head.  The examiner must report whether the Veteran has other impairment of the humerus, including a loss of the head, nonunion, fibrous union, recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements, infrequent episodes and guarding of movement only at shoulder level, or mal-union with marked or moderate deformity.  The examiner must report whether the Veteran has dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement, nonunion of the clavicle or scapula without loose movement, or mal-union of the clavicle or scapula.  

In addition, the examiner should indicate whether the Veteran's right shoulder disability results in neurological impairment and, if so, the nerve affected and the degree of severity.  The examiner should also address the impact such disability has on the Veteran's employability.

A rationale for any opinion offered should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

